United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Iselin, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-632
Issued: March 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 31, 2007, appellant timely appealed the November 28, 2007 merit decision
of the Office of Workers’ Compensation Programs, which denied her occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant sustained an injury in the performance.
FACTUAL HISTORY
On July 12, 2007 appellant, then a 53-year-old technical expert, filed an occupational
disease claim for “[b]reathing problems.” She first became aware of her condition on
November 15, 2006; however, it was not until July 3, 2007 that she realized her condition was
caused or aggravated by her employment. Appellant attributed her condition to sitting under a

vent that was blowing cold air. She was hospitalized on July 3, 2007 and reportedly advised that
her bronchospasm was caused by cold air.1
In a separate statement dated July 13, 2007, appellant indicated that she developed a
cough in November 2006 that lasted approximately five months. During this timeframe, cold air
was blowing on her and she reportedly requested on more than one occasion that she be moved
to a location that was not beneath a vent. Appellant also stated that she conducted interviews in
an area of the office where cold air was blowing and occasionally, clients would ask her to have
the air shut off. She also noted that other employees had complained about the cold air.
On December 6, 2006 appellant sent an e-mail to Kathleen Brehm, district manager,
requesting that her desk be moved to another location that was not beneath a vent. She explained
that there was cold air constantly blowing on her back and that she had to ask almost daily to
have the air turned off. In response, the assistant office manger, Lucie Voss, advised appellant
that the blower vent had been moved further away from her desk. On December 14, 2006
appellant sent Ms. Voss an e-mail advising that cold air was still blowing on her. She reiterated
her request to have her desk moved to a location not below a blower. In a December 22, 2006 email, Ms. Brehm advised appellant that on the infrequent occasions when the heating, ventilating
and air conditioning (HVAC) system was not working properly, she could temporarily move to
another location.
On January 17, 2007 appellant formally requested a reasonable
accommodation due to the cold air blowing on her. She asked that her desk/workstation be
moved to a location not beneath a blower. Appellant claimed that her request for an
accommodation was denied by letter dated February 22, 2007.2
Appellant also reported that on June 27, 2007 there was a problem with the air
conditioning for the entire building and in response, building management installed portable air
conditioning units, one of which was in the area of her desk. On Monday, July 2, 2007 she left
work early because she developed a sore throat and a headache. Appellant claimed that the
blowers were blowing cold air directly on her. She said she coughed all that evening and
eventually sought treatment in the ER for breathing difficulties, nausea and chest pains.
Appellant indicated that she first sought treatment for her cough in February 2007. At
that time, her primary care physician, Dr. Richard Menashe, prescribed an inhaler and Advair
Diskus. Dr. Menashe also reportedly administered breathing tests. Appellant said she first saw a
Dr. Pesin reportedly
pulmonary specialist, Dr. Jeffrey L. Pesin, on March 28, 2007.3
administered a breathing test and prescribed medication. Appellant indicated that Dr. Pesin
continued to monitor her condition. She denied any prior smoking history, but she was
reportedly exposed to second-hand smoke in the workplace. Appellant also claimed not to have
had any pulmonary problems prior to November 2006.
1

In a supplemental statement dated September 10, 2007, appellant indicated that she asked the emergency
room (ER) physician what could have caused her condition and the physician replied that breathing in cold, polluted
air can provoke bronchospasm.
2

Appellant’s reasonable accommodation request was not formally denied, but instead was held in abeyance
pending her submission of additional information.
3

Dr. Pesin is a Board-certified internist with a subspeciality in pulmonary disease.

2

The employing establishment acknowledged that since December 2006 it had
experienced intermittent problems with either lack of or excessive heat or air circulation.
Additionally, the employing establishment confirmed that appellant had requested a permanent
reassignment on December 6, 2006 due to air circulation near her workstation. However, on
December 22, 2006 the employing establishment only permitted appellant to temporarily move
her seat when her location was not comfortable. The employing establishment explained that
there were dozens of air circulation vents around the office and most employees sat either
directly under a vent or within several feet of at least one vent. Appellant reportedly was not
seated directly beneath a vent.
The HVAC vendor reportedly informed the employing establishment that the overhead
air was a constant 59 degrees. The circulating vents cycled on and off depending on the
surrounding temperature and the settings on the thermostats. The employing establishment
indicated that remedial steps had been taken to attempt to resolve the ongoing problems with the
HVAC system. This included recalibration of all thermostats, moving the circulation vent and
thermostat that was closest to appellant’s workstation and installing locks on the 17 existing
thermostats. These actions were reportedly completed by early February 2007 and according to
the employing establishment, the level and frequency of complaints about the HVAC system
subsided until problems developed that following summer. The employing establishment
acknowledged a problem with the building’s air conditioning system and that portable units were
installed on June 27, 2007, one of which was placed “near [appellant’s] work area.” It was noted
that appellant took off sick July 2, 2007 and returned July 10, 2007. Because of ongoing
problems with the HVAC system, upon returning to work appellant was advised that she could
permanently move her seat if a coworker in her unit was willing to exchange seats. The
employing establishment indicated that appellant moved the following day.
Appellant submitted various laboratory results, objective studies and treatment records,
the latter of which are largely illegible. In a March 29, 2007 report, Dr. Pesin indicated that
appellant complained of a cough that persisted for six months. He advised that she most likely
had post-nasal drip, which was giving her the cough. A March 30, 2007 chest x-ray was
“[u]nremarkable.” A May 8, 2007 pulmonary function study revealed moderate restrictive lung
disease with superimposed small airway obstruction.
On July 3, 2007 appellant was seen in the JFK Medical Center ER. She was treated for
pleurisy and bronchospasm and received a final diagnosis of pleuritic chest pain. A
computerized tomography (CT) scan of the chest showed no evidence of pulmonary embolism.
Appellant was prescribed an inhaled bronchodilator and nonsteroidal anti-inflammatory
medication and advised to follow up with Dr. Pesin.
In a decision dated November 28, 2007, the Office denied appellant’s occupational
disease claim. It found, among other things, that the evidence did not establish that the claimed
medical condition was employment related.

3

LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act4 has the
burden of establishing the essential elements of her claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.5
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
identified employment factors.6
ANALYSIS
Appellant claimed that her respiratory condition was due to exposure to cold air that
primarily emanated from ceiling vents in her workplace. The Office found that a factual basis
for appellant’s claim had not been established. We disagree. The employing establishment
acknowledged that there were recurring problems with its HVAC system between
December 2006 and July 2007. The employing establishment also indicated that remedial steps
had been taken to address appellant’s concerns regarding the overhead air ventilation system.
While appellant may not have been seated directly beneath an air vent, the employing
establishment explained there were dozens of air circulation vents around the office and most
employees sat either directly under a vent or within several feet of at least one vent. Contrary to
the Office’s finding, the record supports appellant’s general allegation of workplace exposure to
overhead air ventilation of varying degrees. According to the employing establishment’s HVAC
vendor, “the overhead air [was] a constant 59 degrees.” Lastly, the employing establishment
confirmed that there were portable air conditioning units in place on or about June 27, 2007 and
one of those units was in the general vicinity of appellant’s desk.
While appellant was exposed to air from a portable air conditioning unit and circulating
overhead air, which she considered to be too cold, there is no indication in the record that these
conditions were a factor in her diagnosed respiratory condition. She has been diagnosed with
4

5 U.S.C. §§ 8101-8193 (2006).

5

20 C.F.R. § 10.115(e), (f) (2008); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.
6

Victor J. Woodhams, supra note 5.

4

post-nasal drip, pleurisy, bronchospasm and moderate restrictive lung disease and small airway
obstruction. However, none of the medical evidence relates the various conditions to appellant’s
workplace exposure. In fact, none of the reports include a legible history of workplace exposure
to cold air. Appellant claims she was told in the ER that breathing in cold, polluted air can
provoke bronchospasm. This may very well have occurred. Appellant’s July 3, 2007 ER
discharge instructions indicate that bronchospasm often “occurs with bronchial infections.” It
goes on to say that “[a]llergies, inhaled chemicals and polluted or cold air can also provoke
bronchospasm.” But what it does not say is that cold office air was the competent factor in
producing appellant’s July 3, 2007 bronchospasm. According to appellant’s September 10, 2007
statement, she never claimed that her physician told her the condition could be caused by air
conditioning. The current record does not establish a causal relationship between the reported
occupational exposure and appellant’s diagnosed respiratory condition. Accordingly, the Office
properly denied her occupational disease claim.
CONCLUSION
Appellant failed to establish that she sustained an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the November 28, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 13, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

